     CASE 0:20-cv-00480-DSD-ECW Document 5 Filed 06/10/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 20-480 (DSD/ECW)


Paris Da’Jon Allen,

            Plaintiff,

v.                                                    Order

Christopher Boreland, Levi
Rosendahl, Zach Gahm, Kelly
Heifort, Marlana Baulk, Amanda
Shinider, Craig Henderson, and
Rachel F. Bond,

            Defendants.



     This   matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Judge Elizabeth

Cowan Wright dated May 20, 2020.      No objections have been filed to

the R&R in the time period permitted.

     Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 4] is adopted in its entirety; and

     2.     This action is dismissed without prejudice under Federal

Rule of Civil Procedure 41(b) for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 10, 2020

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
